By the Court.
1. The officer made a palpable mistake in his return, by writing the name of Devereux Dennis, the creditor, instead of Samuel D. Tilton, the appraiser, in his recital of the administration of the oath to the appraisers; and the means of correcting it may be found in his return. The error is therefore amendable.
2. The fact that the officer chose his brother-in-law as an appraiser does not vitiate the levy,- for neither the officer nor the appraiser had any interest in the land or its value.

Judgment for the tenant.